MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                         FILED
      this Memorandum Decision shall not be
                                                                                Nov 14 2017, 10:29 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                   CLERK
                                                                                 Indiana Supreme Court
      the defense of res judicata, collateral                                       Court of Appeals
                                                                                      and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Timothy J. Burns                                        Curtis T. Hill, Jr.
      Indianapolis, Indiana                                   Attorney General of Indiana

                                                              Angela N. Sanchez
                                                              Supervising Deputy Attorney General
                                                              Indianapolis, Indiana



                                                  IN THE
             COURT OF APPEALS OF INDIANA

      Shontell Ludy,                                          November 14, 2017
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              49A02-1706-CR-1258
              v.                                              Appeal from the Marion Superior
                                                              Court
      State of Indiana,                                       The Honorable Amy M. Jones, Judge
      Appellee-Plaintiff .                                    Trial Court Cause No.
                                                              49G08-1508-CM-30426



      Vaidik, Chief Judge.


[1]   Shontell Ludy appeals her conviction for battery, arguing that the State failed to

      present sufficient evidence to rebut her claim of self-defense beyond a


      Court of Appeals of Indiana | Memorandum Decision 49A02-1706-CR-1258 | November 14, 2017           Page 1 of 2
      reasonable doubt. Ludy was a customer at a laundromat in Indianapolis, and

      she tased an employee during a dispute over a malfunctioning machine. At a

      bench trial, she testified that the employee pushed her and that she tased him in

      self-defense. The employee and another customer told a different story,

      testifying that the employee did not push Ludy and that the tasing was an

      unprovoked attack. The trial court found Ludy guilty as charged, specifically

      concluding that the State’s witnesses were more credible than Ludy. Tr. pp. 89-

      92. On appeal, Ludy repeats her claim that the laundromat employee pushed

      her before she tased him. This is merely a request for us to decide who is more

      believable, which is the trier of fact’s role, not ours. Leonard v. State, 80 N.E.3d
878, 882 (Ind. 2017) (“When reviewing a challenge to sufficiency of the

      evidence, we neither reweigh the evidence nor judge witness credibility[.]”).

      We therefore affirm Ludy’s conviction.


[2]   Affirmed.


      Mathias, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1706-CR-1258 | November 14, 2017   Page 2 of 2